Citation Nr: 1337687	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) from January 2009 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In the January 2009 decision, the RO denied entitlement to service connection for PTSD.  In the November 2012 decision, the RO denied the Veteran's petition to reopen a claim of service connection for a left knee injury as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a June 2013 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

Claims of service connection for depression and a left knee disability were originally denied in rating decisions dated in September 2007 and January 2009. The Veteran did not appeal these decisions and new and material evidence was not submitted within one year of their issuance.  New and material evidence would ordinarily be required to reopen these claims under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2013).

As relevant service treatment and personnel records have been added to the record since the September 2007 and January 2009 decisions, the Board will adjudicate the claims of service connection for psychiatric disability and a left knee disability on a de novo basis.  Accordingly, the issues on appeal have been characterized as stated above.

REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, a January 2010 VA psychiatric evaluation note includes diagnoses of PTSD and depression.  (Thus, there is competent evidence of a current psychiatric disability.)  Service treatment records include a February 1976 report of medical history completed for purposes of entrance into service, on which the Veteran reported a history of "depression or excessive worry."  Also, in August 1977 he was seen with a 1-year history of nervousness.  He was experiencing marital problems at home and had symptoms such as shakiness and a sensation described as a "surge in [his] heartbeat after strenuous exercise."  He was diagnosed as having a situational anxiety reaction.

The Veteran contends that his current psychiatric disability is related to various stressors that occurred in service.  Specifically, he has reported that he was robbed and assaulted in the jungle by an armed group of individuals while stationed in the Philippines, that he was physically and sexually assaulted by fellow service members as part of a hazing ritual, that he experienced more general harassment from fellow service members, that he was electrocuted while on board a Navy ship, and that fires occurred on the ship.  In addition to these in-service stressors, the Veteran has also reported significant sexual abuse as a child.  He reported that he has experienced depression and problems with substance abuse ever since service.  Also, the Veteran's cousin reported in a December 2008 letter that the Veteran's demeanor changed while in service and that he began to increase his use of alcohol at that time.  Such problems have reportedly persisted ever since his separation from service.

In a November 2008 letter, a VA psychiatrist opined that the Veteran's diagnosed PTSD and depression were related to service in that they stemmed from "several traumatic events" that he experienced while in service.  There was no further explanation or reasoning provided for this opinion.

In sum, there is competent evidence of a current psychiatric disability, treatment for anxiety in service, and claims of stressful experiences in service.  Also, there is competent evidence of a continuity of symptomatology and a medical opinion that the Veteran's PTSD and depression are related to stressors in service, suggesting that a current psychiatric disability may be related to service.  However, the medical professional who provided the opinion did not identify any specific stressors and did not otherwise provide any explanation or reasoning for the opinion.  Thus, VA's duty to obtain an examination as to the nature and etiology of the Veteran's current psychiatric disability, is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the current disability(ies).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (May 7, 2012) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has claimed that he was robbed and assaulted in the Philippine jungle by a group of armed individuals while stationed aboard the U.S.S. Thomaston.  This stressor occurred sometime between October and December 1979.   He also claims that he was physically and sexually assaulted by fellow service members as part of a hazing ritual while stationed aboard the U.S.S. Thomaston sometime either in October 1976 or between October and December 1979.  In light of this stressor information, a remand is required to attempt to verify the Veteran's claimed stressors.

The Veteran reported during his June 2013 hearing that the incident involving an assault in the Philippine jungle was recorded in the appropriate ship logs of the U.S.S. Thomaston.  As explained above, this stressor reportedly occurred sometime between October and December 1979.  Thus, a remand is necessary to attempt to obtain information concerning the activities aboard the U.S.S. Thomaston during this period.

In a November 2010 statement (VA Form 21-4138), the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Evidence associated with the Veteran's claims file reflects that he underwent left knee surgery in March 2009 at a facility in the VA Central California Health Care System.  The treatment records in the claims file from this location that have been obtained by the agency of original jurisdiction (AOJ) are dated from January 2004 to October 2008, in December 2008, and from January to May 2010.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

During the June 2013 hearing, the Veteran reported that he received treatment for his psychiatric disability at Cedar Vista Hospital and that he received treatment for his left knee disability from Dr. Velasco.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from Cedar Vista Hospital.  Also, although records have been requested and received from Dr. Velasco, the only records that were requested from that physician pertained to treatment for a psychiatric disability.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Additionally, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2013).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran has reported physical and sexual assaults in service, however he has not been explicitly provided with notice of the alternative sources other than his service records that might constitute credible supporting evidence of in-service personal assault.  Therefore, a remand is also necessary to advise him of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with a letter informing him that evidence from sources other than his service records may corroborate his account of in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran shall be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.  A copy of this letter must be included in the claims file.

2.  Contact the National Archives, the Department of the Navy, and any other appropriate source to obtain any ship logs or other information detailing the activities aboard the U.S.S. Thomaston during the period from October to December 1979.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability and a left knee disability from the VA Central California Health Care System dated from October 2008 through January 2010 and from May 2010 to the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability and a left knee disability from Cedar Vista Hospital and Dr. Velasco.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

6.  Prepare a summary of the claimed in-service stressors for which there is sufficient information to make an inquiry, to include dates and assigned units.  These stressors involve being robbed and assaulted in the Philippine jungle by a group of armed individuals and being physically and sexually assaulted by fellow service members as part of a hazing ritual.  These stressors both occurred while the Veteran was stationed aboard the U.S.S. Thomaston.  The assault in the jungle occurred sometime between October and December 1979.  The assault by fellow service members occurred 
either in October 1976 or sometime between October and December 1979.  

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records shall be sent to the JSRRC or other appropriate service department entity.  All efforts to obtain stressor verification must be documented in the claims file.

7.  After the Veteran has been given an adequate opportunity to submit additional evidence pertaining to his claimed stressors in service and after all efforts have been exhausted to corroborate some of his reported stressors with the JSRRC and to obtain and associate with the claims file any additional treatment records and records from the SSA, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability(ies), to include PTSD.  All indicated tests and studies shall be conducted, including psychological testing to determine whether the Veteran indeed experiences PTSD.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since October 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset in service, is related to the Veteran's treatment for anxiety in service in August 1977 and his reported psychiatric symptoms in service, is related to his reported stressors in service, or is otherwise related to a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

(c)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since October 2007 (including PTSD and depression), the treatment for anxiety in service in August 1977, all of the Veteran's reported stressors in service (including being robbed and assaulted in the jungle while stationed in the Philippines, being physically and sexually assaulted by fellow service members as part of a hazing ritual, being harassed by fellow service members, being electrocuted while on board a Navy ship, and witnessing fires aboard Navy ships), his reports of sexual abuse as a child, his reports of depression and substance abuse in the years since service, and the reports from family members concerning behavioral/substance abuse problems in service and in the years since that time.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report stressors and psychiatric symptoms in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for particular psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

9.  If a benefit sought remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

